Name: 2005/377/EC: Council Decision of 10 May 2005 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique and the Bank of Greece
 Type: Decision
 Subject Matter: monetary economics;  Europe;  accounting
 Date Published: 2005-05-18; 2006-06-16

 18.5.2005 EN Official Journal of the European Union L 125/8 COUNCIL DECISION of 10 May 2005 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique and the Bank of Greece (2005/377/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty establishing the European Community, and in particular to Article 27.1 thereof, Having regard to Recommendations ECB/2005/7 and ECB/2005/8 of the European Central Bank of 7 April 2005 to the Council of the European Union on the external auditors of the Bank of Greece (1) and of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique (2), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique (hereinafter NBB/BNB) has expired and will not be renewed. It is therefore necessary to appoint external auditors from the financial year 2005. (3) The NBB/BNB has selected Ernst & Young Bedrijfsrevisoren/RÃ ©viseurs dEntreprises as its new external auditors in accordance with its public procurement rules, and the ECB considers that the selected auditors fulfil the necessary requirements for appointment. (4) The Governing Council of the ECB recommended that the mandate of these external auditors should be for three years, renewable once. (5) Under the law of Greece, the same external auditor may not be appointed for more than four financial years. Accordingly, the mandate of Charalambos Stathakis, who is one of the two current external auditors, may not be renewed. The Bank of Greece may, under the law of Greece, retain Ernst & Young (Hellas) Certified Auditors SA as its external auditors, provided that the partner in charge is rotated. (6) The Bank of Greece has decided that Ernst & Young (Hellas) Certified Auditors SA should be its sole external auditor for the financial year 2005, and the ECB considers that this company fulfils the necessary requirements for such appointment. (7) The Governing Council of the ECB recommended that the existing mandate of these external auditors should continue and be for a renewable period of one year. (8) It is appropriate to follow the recommendations of the Governing Council of the ECB and to amend Decision 1999/70/EC (3) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(1) of Decision 1999/70/EC shall be replaced by the following: 1. Ernst & Young Bedrijfsrevisoren/RÃ ©viseurs dEntreprises are hereby approved as the external auditors of the Nationale Bank van BelgiÃ «/Banque Nationale de Belgique from the financial year 2005 for a period of three years, this period being renewable once. Article 2 Article 1(12) of Decision 1999/70/EC shall be replaced by the following: 12. Ernst & Young (Hellas) Certified Auditors SA are hereby approved as the external auditors of the Bank of Greece for the financial year 2005 for a renewable period of one year. Article 3 This Decision shall be notified to the ECB. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 10 May 2005. For the Council The President J. KRECKÃ  (1) OJ C 91, 15.4.2005, p. 4. (2) OJ C 91, 15.4.2005, p. 5. (3) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2005/266/EC (OJ L 82, 31.3.2005, p. 6).